DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-5 and 7-8 are pending.  No amendments were filed in the Reply submitted July 26, 2021. Claims 1-5 and 7-8 are presently considered and rejected.

Election/Restrictions
	As noted in the Action mailed May 18, 2021, no election/restriction requirement has been placed on record at this time.  However, claims added by amendment following action by the examiner, as explained in MPEP § 818.02(a), and drawn to an invention other than the one previously claimed, may be treated as indicated in 37 CFR 1.145 (see, e.g., MPEP § 821.03; see also MPEP § 818.02(a)).
	The scope of the presently claimed invention is understood to be directed generally to related methods that may be summarized as follows:
	A method for treating a patient having either (i) crytogenic stroke or embolic stroke of undetermined source (ESUS), (ii) cardiovascular and cerebrovascular arterial diseases due to an occult malignancy, or (iii) cardiovascular and cerebrovascular arterial diseases (including but not limited to those due to an occult malignancy), wherein the method comprises
(a) assaying a sample from the subject for levels of a d-dimer, prothrombin fragment 1.2 (F1.2), thrombin-antithrombin (TAT) complex, and fibrin monomer;
(b) detecting elevated levels of one or more of d-dimer, F1.2, TAT complex, and fibrin monomer; and
independent of the results or actions at (a) or (b)) treating the subject for (i), (ii), or (iii), using the standard care in the art for (i), (ii), or (iii), respectively;
	wherein the standard of care for treating stroke comprises treatment with an anticoagulant;
	wherein the standard of care for a malignancy comprises treatment with an anti-cancer therapy; and
	wherein the standard of care for a cardiovascular and cerebrovascular arterial disease includes treatment with an oral anticoagulation therapy, locating any site of thrombosis present, and subsequently treating the subject for the thrombosis.

The assaying step and detection of elevated levels of a biomarker occur independent of the administration of a standard of care.  Furthermore, no time frame for any step is identified, and therefore such steps may occur at any time.  Claim 5 is understood to be the broadest claim of record.
Accordingly, claims 1-5 and 7-8 are presently examined.

Priority
	The Priority claim to US 62/538,995 filed 7/31/2017 is acknowledged.  
Examiner notes that the disclosures of the provisional and instant Specification are not identical, and that the current Specification provides additional Tables and information not present in the provisional application. Applicant is advised that any amendments relying upon such information may necessitate denial of priority.

Information Disclosure Statement
Applicant should note that some documents disclosed on the IDS form submitted on 6/24/2021 were not considered since they did not conform to 37 CFR 1.98(b) by providing a proper date, as 37 CFR 1.98(b) requires that each publication must be identified by publisher, 
References that were not considered have been indicated by strike-though on the attached IDS forms.  Although not considered, these documents have been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Interpretation
For purposes of applying prior art, the claim scope has been interpreted as set forth below per the guidance set forth at MPEP § 2111.  If Applicant disputes any interpretation, Applicant is invited to unambiguously identify any alleged misinterpretations or specialized definitions in the subsequent response to the instant action.  Applicant is advised that a specialized definition see, e.g., MPEP § 2111.01(IV), describing how Applicant may act as their own lexicographer).
“Comprising” is an open-ended transitional term (see, e.g., MPEP § 2111.03(I)), wherein additional steps or components are not excluded.  However, “‘[c]omprising’ is a term of art used in claim language which means that the named elements are essential” (see, e.g., id.; see also Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997)).
“Consisting of” excludes any elements, step, or ingredient not specified (see, e.g., MPEP § 2111.03(II)).  When the phrase "consists of" appears in a clause of the body of a claim, rather than immediately following the preamble, the "consisting of" phrase limits only the element set forth in that clause; other elements are not excluded from the claim as a whole (see, e.g., MPEP § 2111.03(II)).
“Cryptogenic stroke” and “Embolic stroke of undetermined source (ESUS)” are not expressly defined in the Specification.  Therefore, such terms have been interpreted consistent with usage in the art.  The Specification does identify that an ischemic strokes that has no identified source of clot are “termed cryptogenic strokes or embolic strokes of undetermined source (ESUS)” (see, e.g., Spec. filed 12/31/2019 at 1 at lines 15-20).
“Occult Malignancy” is undefined in the original disclosure and appears once in the disclosure (see, e.g., Spec. filed 12/31/2019 at 7 at lines 34-35).  The term has been interpreted consistent with its usage in the prior art.  Accordingly, any type of “Occult” malignancy, cancer, tumor, or carcinoma is understood to be encompassed by the term “Occult Malignancy”.  An “occult malignancy” is understood to be any cancer in which the site of the primary (original) 
“Cardiovascular arterial disease” and “Cerebrovascular arterial disease” are not specifically defined in the originally filed disclosure.  However, the terms are referred to jointly as members of a genus of “thromboembolic arterial disease” (see, e.g., Spec. filed 12/31/2019 at 1 at line 32 to page 2 at line 5), and are identified as including at least “ischemic stroke or transient ischemic attack” (see id). 
“Treating” is not explicitly defined in the original disclosure, but is understood to be consistent with the definition for “treatment” (see, e.g., Spec. filed 12/31/2019 at 6 at lines 17-30), and is understood to refer to any medical management of a patient with the intent to cure, ameliorate, stabilize, or prevent a disease, condition, or disorder (see id).
“Assaying” is not explicitly defined in the original disclosure, but is understood to be consistent with the definition for “sample from a subject” (see, e.g., Spec. filed 12/31/2019 at 6 at lines 10-16), and is therefore understood to refer to any assay on any sample tissue or sample fluid from a patient.
“Investigating” is not defined in the original disclosure.  The term is broadly understood to include any form of medical investigation, including at least imaging and routine diagnostic techniques.
“Anticoagulant”, “anticoagulation therapy”, and “oral anticoagulation therapy” are given the ordinary meaning for each term in the art, and are understood to be satisfied by at least the anticoagulants and oral anticoagulants enumerated at original claim 2.
“Anti-cancer therapy” does not appear in the originally filed Specification and is not defined on record.  The term is broadly interpreted to include any forms of at least 
“Therapeutically effective” amount is defined in the Specification (see, e.g., Spec. filed 12/31/2019 at 6 at lines 5-10), and is understood to be a non-specific amount sufficient to ameliorate one or more causes or symptoms of a disease or disorder (see id).
“Thrombosis” is undefined on record, and is therefore given the broadest reasonable interpretation in view of the prior art.  Specifically, the term is understood to refer to coagulation or clotting of the blood in any part of the circulatory system.  The term reasonably includes all types of thrombosis, including venous thrombosis, arterial thrombosis, deep vein thrombosis, Budd-Chiari syndrome (hepatic thrombosis), Renal thrombosis, cerebral thrombosis, jugular thrombosis, cavernous sinus thrombosis, etc.  
A “stroke” may be ischemic or hemorrhagic, wherein an ischemic stroke includes both thrombotic strokes and embolic strokes. A thrombotic stoke is a stroke caused by a thrombus (blood clot).  An embolic stroke is a stroke caused by a blood clot that travels from somewhere else in the body (i.e., an embolus), usually the heart.  A hemorrhagic stroke includes intracerebral hemorrhages and subarachnoid hemorrhages, which are both types of stokes caused by bleeding due to higher blood pressure, aneurysm, or arteriovenous malformation (AVM).
“D-Dimer” is understood to be a fibrin degradation product, namely a small protein fragment that is present after a blood clot is degraded by fibrinolysis.  The term is described in the Specification (see, e.g., Spec. filed 12/31/2019 at 5 at lines 5-10).
“Prothrombin fragment 1.2 (F1.2)” is an activation peptide generated during a critical event of blood coagulation, namely the conversion of prothrombin to thrombin.  The term is Prothrombin fragments 1&2”.  The term is described in the Specification (see, e.g., Spec. filed 12/31/2019 at 5 at lines 10-16).
“Thrombin-antithrombin (TAT) complex” is a biomarker associated with coagulation and fibrinolysis.  The term is described in the Specification (see, e.g., Spec. filed 12/31/2019 at 5 at lines 10-16).
“Fibrin monomer” is not specifically defined in the originally filed disclosure.  The term is reasonably understood to refer to intermediate products between fibrinogen and fibrin, which are produced during the proteolysis of fibrinogen by thrombin.  The term is understood to be synonymous with “soluble fibrin” (see, e.g., Spec. filed 12/31/2019 at 8 at lines 7-10).
Claim 8 oddly identifies that one treatment for thrombosis (see original claim 7) is “anticoagulation therapy” (see original claim 8), but oral anticoagulation therapy is required at independent claim 5.  Accordingly, claims 7-8 are understood to be satisfied by a determination (a form of investigation) by a medical professional that treatment with oral anticoagulants should be continued to prevent subsequent stroke or thrombosis formation. 
Additional claim interpretations are set forth below.

Maintained Claim Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0143294 (Smith; Jun. 10, 2010; cited in previous action) in view of Maas et al. (Molecular biomarkers in stroke diagnosis and prognosis, Biomark Med.; 3(4): 363–383 (Aug 1, 2009), attached as NIH Public Access Author Manuscript pages 1-30; hereafter “Maas” ; cited in previous action) and Fassbender et al., (Changes in Coagulation and Fibrinolysis Markers in Acute Ischemic Stroke Treated With Recombinant Tissue Plasminogen Activator, Stroke, vol. 30:2101-2104 (1999); hereafter “Fassbender” ; cited in previous action).
Claim Interpretation: The applicable claim interpretation has been set forth above in a separate section, and those discussions are incorporated into the instant rejection. Additional claim interpretations are provided below.  Claim 5 identifies uses “or” to indicate that “investigating the subject for the site of thrombosis” is optional if the subject is treated with oral anticoagulation therapy.  Claim 7 recites “treating the subject for thrombosis” which is identified at claim 8 as reading upon at least “anticoagulation therapy”.
Regarding claims 3-5 and 7-8, US’294 teaches and discloses methods of treating patients “having a disease or condition associated with hypercoagulation” (see, e.g., US’294 at claims 91, 109, and 116; see also, US’294 at ¶¶[0009], [1080], [1238]-[1239], [1259]-[1260]), wherein treatment of the “disease or condition” may include administration of an anticoagulant (see, e.g., US’294 at claims 91 and 93) and, if needed, administration of anti-cancer chemotherapeutics see, e.g., US’294 at claims 91, 93, and 113-114).  Furthermore, US’294 identifies that such treatment results in improvement of a patient’s “coagulation profile”, which is monitored before and after treatment (see, e.g., US’294 at 91-92, 118, and 121-124), and wherein the “coagulation profile” includes monitoring biomarkers such as D-dimer and thrombin-antithrombin III complex (see, e.g., US’294 at claims 118, 121-124, ¶¶[0009], [0039]-[0041], [0085], [0161]; see esp. id. at ¶[0161], noting that the “coagulation profile” may assess other indicators of coagulation).  Regarding claims 3, 5 and the patient population recited therein, US’294 teaches, claims, and identifies that population of patients “having a disease or condition associated with hypercoagulation” including patients with cancer (see, e.g., US’294 at ¶¶[0009], [1080], [1238]-[1239], [1259]-[1260], claims 91, 109, and 116), cardio- and cerebrovascular arterial diseases (see, e.g., id.; see also US’294 at ¶¶[0159], claims 91, 109), and combinations thereof (see, e.g., US’294 at ¶[1080], noting that the claim scope is reasonably understood to include “any combination thereof” of “cancer” and “ischemic heart disease [or] stroke”).  Accordingly, the patient population is understood to include any type of cancer related to hypercoagulation (see, e.g., US’294 at claim 91), which reasonably includes patients with vascular diseases or conditions as well as occult malignancies (see, e.g., US’294 at claims 91, 109, and 116; see esp. US’294 at claim 109, noting that the claim recites at least Neck Cancer with Occult Primary; see also US’294 at ¶¶[0009], [1080], [1238]-[1239], [1259]-[1260], discussing general relationship between cancers and thrombosis).  Regarding claims 3, 5, and the step of assaying, as noted above, the claimed and described treatment of US’294 is identified as resulting in the improvement of a patient’s “coagulation profile”, which is monitored before and after treatment (see, e.g., US’294 at 91-92, 118, and 121-124), and wherein the “coagulation profile” includes monitoring biomarkers such as D-dimer and thrombin-antithrombin III complex (see, e.g., see esp. id. at ¶[0161], noting that the “coagulation profile” may assess other indicators of coagulation).  Accordingly, “assaying” the coagulation profile of a patient with cancer or vascular diseases, or any disease or condition “associated with hypercoagulation”, is not a point of novelty.  Regarding claims 3, 5, and the step of “detecting elevated levels” of a biomarker, US’294 explicitly identifies that the intended patients for the disclosed therapeutic methods “comprise those exhibiting elevated D-dimer or other coagulation cascade related proteins” (see, e.g., US’294 at abs, ¶¶[0029], [0039], [0041], [0160], [1260], claims 91-92).  Therefore, the detection of elevated D-dimer or other coagulation cascade related proteins is not a point of novelty.  Regarding claims 3-4 and the treatment of a subject with an “anti-cancer therapy”, US’294 explicitly teaches and discloses methods including the administration of chemotherapeutics administration of anti-cancer chemotherapy (see, e.g., US’294 at claims 91 and 113-114), which is identified as including chemotherapeutics, radiotherapy, and forms of immunotherapy (e.g., antibodies) (see, e.g., US’294 at id.; see esp. id. at claims 113-114).  Accordingly, the treatment of cancer (i.e., a malignancy) using anti-cancer therapy is not a point of novelty.  Regarding claims 5, 7-8, and the treatment of a patient with “oral anticoagulation therapy”, and the treatment of thrombosis using “anticoagulation therapy”, US’294 explicitly teaches and identifies that the disclosed and claimed methods of treating patients having a disease or condition associated with hypercoagulation includes the administration of an anticoagulant (see, e.g., US’294 at 91-93), wherein the anticoagulant may be any form of dabigatran, warfarin, fondaparinux, heparin, or any combination thereof, including oral (see, e.g., US’294 at 91-93, 117).  Accordingly, the second and separate step of “treating the subject for thrombosis” is understood to be satisfied by the administration of either a second anticoagulant, or a second or continuing dosage of the same see, e.g., US’294 at 91-93, 117, noting that claim 117 reads upon combinations of anticoagulants).
The prior art of US’294 differs from the instantly claimed invention as follows: Although US’294 discloses assaying a “coagulation profile” that includes biomarkers such as D-dimer and thrombin-antithrombin III complex levels (see, e.g., US’294 at claims 118, 121-124, ¶¶[0009], [0039]-[0041], [0085], [0161]), US’294 does not explicitly teach or disclose that the “coagulation profile” should include prothrombin fragment 1.2 (F 1.2) and fibrin monomer (i.e., soluble fibrin).
The general use of biomarker assays for stroke diagnosis and prognosis was known and appreciated in the prior art. Maas describes known and art-recognized biomarkers assayed for stroke diagnosis and prognosis (see, e.g., Maas at title, abs).  Maas identifies that such biomarkers are any art-recognized “measurable physical characteristic[s] or substance[s] that mark[] the risk for or manifestation of a stroke-related process” (see, e.g., Maas at 1 at § Types of biomarkers), and that such serum markers “are widely used”, and Maas reasonably directs artisans to “apply[] new serum biomarkers to routine clinical use” (see, e.g., Maas at 2 at 1st partial ¶).   Accordingly, the “use of biomarkers in diagnosing stroke and assessing prognosis” was considered an “emerging and rapidly evolving field” circa 2009 (see, e.g., Maas at 2 at 1st full ¶).  Maas provides a general teaching, suggestion, and motivation to utilize biomarkers, namely that biomarkers can facilitate diagnosis, identify stroke mechanisms, characterize size and clinical severity, identify risk of progression/worsening, facilitate selection of appropriate treatment options, permit prediction of likelihood of response, allow monitoring of treatment efficacy, and permit estimation of long-term prognosis (see, e.g., Maas at 3 at Box 2, 14 at § Application of biomarkers for diagnosis & prognosis to 15 at 2nd full ¶).  Accordingly, in view of 
All biomarkers recited in the claims were already known in the art and associated with stroke diagnosis and prognosis. Fassbender identifies that, circa 1999, “fibrin monomer, D-dimer, thrombin-antithrombin complex, and [Prothrombin fragment] fibrinopeptide 1.2 (F1.2)” were art-recognized “molecular markers of hemostasis” and biomarkers for “[c]oagulation and [f]ibrinolysis” in ischemic stroke (see, e.g., Fassbender at title, abs, 2101 at col I-II at bridging ¶, 2101 at col II at 1st full ¶, Fig. 1 on 2102, Fig. 2 on 2102).  Accordingly, Fassbender reasonably informs artisans that fibrin monomer, D-dimer, thrombin-antithrombin complex, and prothrombin fragment 1.2 (F1.2) were art-recognized biomarkers associated with hemostasis, coagulation, and fibrinolysis useful in the analysis of ischemic stroke circa 1999 (see id).  Similarly, Maas identifies that art-recognized hemostatic markers useful for stroke diagnosis and prognosis include increased levels of D-dimer, prothrombin fragments 1 and 2, and thrombin-antithrombin (TAT) complexes (see, e.g., Maas at 7 at § Hemostatic biomarkers to 8 at 2nd full ¶), and Maas provides a table summarizing general information about each of these biomarkers (see, e.g., Maas at Table 1 at 27).  Maas informs artisans that D-dimer level “is very sensitive to stroke” and “may help differentiate between stoke etiologies and is the strongest prognostic indicator for worsening ...” (see, e.g., Maas at 8 at 2nd full ¶).  Furthermore, Maas explicitly identifies that the levels of D-dimer, prothrombin fragments 1 and 2, and thrombin-antithrombin (TAT) complexes are “[n]onspecific markers of coagulation” (see, e.g., Maas at 8 at 1st full ¶), which can be indicative of “an uncommon cause of ischemic stroke”, and that measuring the levels of such biomarkers “may aid in diagnosis, be informative about the severity of the event and predict response to therapies” (see id.).  Accordingly, an artisan assaying a “coagulation 
In sum, the claimed invention is the combination/substitution/addition of known prior art coagulation biomarkers (as taught by Maas and Fassbender) into the methods claimed and disclosed by US’294, and specifically into the steps of monitoring (assaying) a patient’s coagulation profile before and after treatment (see, e.g., US’294 at claims 91-93, 109, 113-114, 117-125).
Therefore, it would have been obvious to one of ordinary skill in the art, either before the effective filing date of the claimed invention (AIA ) or otherwise at the time the invention was made (pre-AIA ), to arrive at the instantly claimed invention in view of the prior art for at least the following reason(s): First, the claimed invention is the combination of prior art elements (i.e., the coagulation biomarkers as taught by Maas and Fassbender) according to the known methods of treating patients for diseases and disorders associated with hypercoagulation using a method involving assaying patient coagulation profiles (i.e., biomarkers) as taught by US’294, wherein such combination would yield predictably and expectedly yield an improved coagulation profile including the biomarkers of Maas and Fassbender, which would desirably have the benefits identified by Maas regarding prognosis, diagnosis, and monitoring of treatments (see, e.g., MPEP § 2143(I)(A), (G)).  In addition, or alternatively, the claimed invention is the simple substitution of the known set of coagulation biomarkers identified by Maas and Fassbender in place of the smaller subset of coagulation biomarkers explicitly identified by US’294, which would predictably yield an improved version of US’294 wherein additional biomarkers would be see, e.g., MPEP § 2143(I)(B), (G)).  In addition, or alternatively, the claimed invention is the application or use of a known technique (i.e., the extensive biomarker analysis identified by Maas and Fassbender) to a known method (i.e., the method of US’294), wherein the use of an expanded set of biomarkers would be expected to predictably and expectedly improve the US’294 method by providing more extensive information regarding a patient’s coagulation profile, and wherein such extensive biomarker analysis would predictably have the benefits identified by Maas regarding prognosis, diagnosis, and treatment (see, e.g., MPEP § 2143(I)(C), (D), (G)).  In addition, or alternatively, US’294 provides artisans guidance and motivation towards methods utilizing “a coagulation profile” comprising known coagulation biomarkers, and therefore an artisan would be motivated to modify the US’294 method by utilizing additional coagulation biomarkers known in the art (i.e., Maas and Fassbender) to predictably arrive at an improved “coagulation profile” permitting artisans to promptly recognize and distinguish among coagulation-related etiologies (see, e.g., MPEP § 2143(I)(G)).
Furthermore, there would be a reasonable expectation of success because the prior art is presumed fully enabled (see, e.g., MPEP § 2121(I)) and is applicable for all that is disclosed (see, e.g., MPEP § 2123(I)-(II)).  Furthermore, it is well-within the ordinary skill in the art to practice a known method, upon a known patient population, by administering known therapeutics, via known routes of administration, and analyzing a patient’s progress utilizing known assays for analyzing known biomarkers having known relationships to known diseases or disorders.
Accordingly, claims 3-5 and 7-8 are rejected as obvious.


Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over US2010/0143294 in view of Maas and Fassbender as applied to claims 3-5 and 7-8 above, and further in view of Zhang et al. (Diagnosis, prognosis, and management of cryptogenic stroke, F1000Research, vol. 5(F1000 Faculty Rev):168, pages 1-6 (doi: 10.12688/f1000research.7384.1) (Feb. 12, 2016); hereafter “Zhang”; cited in previous action).
Claim Interpretation: The applicable claim interpretation has been set forth above in a separate section above and also in the preceding rejection; those discussions are incorporated into the instant rejection. The patient population at claims 3 and 5 are understood to each encompass the subgenus of patients recited at instant claim 1. Additional claim interpretations are provided below.  
The teachings of US2010/0143294 in view of Maas and Fassbender as applied to claims 3-5 and 7-8 has been set forth above in a preceding rejection, and those teachings are incorporated into the instant rejection.
The prior art of US2010/0143294 in view of Maas and Fassbender differs from instant claims 1-2 as follows: US’294 in view of Maas and Fassbender does not specifically identify that the methods of US’294 could be applied to patients suffering from cryptogenic stroke or embolic stroke of undetermined source (ESUS) as encompassed by claim 1.
However, regarding instant claim 1, the methods disclosed by US’294 are presumed to be fully enabled to treat all types of strokes associated with hypercoagulation (see, e.g., US’294 at claim 91), including Neck cancer with Occult primary (see, e.g., US’294 at claim 109), including the entire genus of all thrombosis and strokes (see, e.g., US’294 at ¶¶[0159], [1080]), which Zhang, which discusses the diagnosis, prognosis, and management of cryptogenic stroke (see, e.g., Zhang at title, abs), and identifies that the terms “cryptogenic stroke” and “ESUS” may include occult malignancies (see, e.g., Zhang at 3 at col I to II at bridging ¶), and that “[t]he use of oral anticoagulation for secondary prevention of cardioembolic strokes is well established” for managing cryptogenic stroke (see, e.g., Zhang at 4 at col I at § Management).  Accordingly, the treatment of patients having cryptogenic stroke, ESUS, or an occult malignancy associated with hypercoagulation, by administering an anticoagulant, is not a point of novelty in view of US’294 and Zhang.  Regarding claim 2 and the choice of anticoagulant, US’294 explicitly teaches and identifies that the disclosed and claimed methods of treating patients having a disease or condition associated with hypercoagulation includes the administration of an anticoagulant (see, e.g., US’294 at 91-93), wherein the anticoagulant may be any form of dabigatran, warfarin, fondaparinux, heparin, or any combination thereof, including oral (see, e.g., US’294 at 91-93, 117; see also Zhang at 4 at col II at final ¶, identifying the use of rivaroxaban for use in treating cryptogenic stroke).  In sum, the treatment of any type of stroke associated with hypercoagulation, including “cryptogenic stroke” and “ESUS”, would have been predictably and expectedly treated by the administration of anticoagulants in view of US’294 and Zhang, wherein such treatment would be predicted and expected to help manage and prevent cardioembolic stroke.
First, the invention is the simple substitution of one type of patient having a “disease or condition associated with hypercoagulation” as taught by US’294 for another  recognized by the art (i.e., “cryptogenic stroke” and “ESUS” as identified by Zhang), in the methods disclosed by US’294 in view of Maas and Fassbender, to predictably yield a treat of “cryptogenic stroke” and “ESUS” involving the administration of anticoagulants to the patients as taught by US’294 and Zhang, which would predictably and expectedly help manage and prevent secondary stroke as suggested by Zhang (see, e.g., MPEP § 2143(I)(B)).  In addition, or alternatively, US’294 provides direct guidance and motivation for artisans to practice the disclosed methods to desirably treat all types of strokes associated with hypercoagulation, which would necessarily include “cryptogenic stroke” and “ESUS” as identified by Zhang, wherein such treatment would predictably and desirably treat such patients as taught by US’294, and additionally help manage and prevent secondary stroke in such patients as suggested by Zhang (see, e.g., MPEP § 2143(I)(G)).  
Furthermore, there would be a reasonable expectation of success because the prior art is presumed fully enabled (see, e.g., MPEP § 2121(I)) and is applicable for all that is disclosed (see, e.g., MPEP § 2123(I)-(II)).  Furthermore, it is well-within the ordinary skill in the art to practice a known method, upon a known patient population, by administering known therapeutics, via known routes of administration, and analyzing a patient’s progress utilizing known assays for analyzing known biomarkers having known relationships to known diseases or disorders.
.

Claims 5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over US2010/0143294 in view of Maas, Fassbender, and Zhang as applied to claims 1-5 and 7-8 above, and further in view of Summers et al. (Comprehensive Overview of Nursing and Interdisciplinary Care of the Acute Ischemic Stroke Patient, A Scientific Statement From the American Heart Association, Stroke, vol. 40:2911-2944 (2009); hereafter “Summers”; cited in previous action).
Claim Interpretation: The applicable claim interpretation has been set forth above in a separate section above and also in the preceding rejection; those discussions are incorporated into the instant rejection. The patient population at claims 3 and 5 are understood to each encompass the subgenus of patients recited at instant claim 1. Additional claim interpretations are provided below.  This rejection is intended to address the alternative embodiments wherein the step of “investigating the subject for the site of a thrombosis, or a combination thereof” at claim 5 is practiced.
The teachings of US2010/0143294 in view of Maas, Fassbender, and Zhang as applied to claims 1-4 have been set forth above in preceding rejections, and those teachings are incorporated into the instant rejection.  Regarding claims 5 and 7-8, as noted above, US2010/0143294 in view of Maas, Fassbender, and Zhang provide guidance directing artisans to treat any patients “having a disease or condition associated with hypercoagulation” (see, e.g., US’294 at claims 91, 109, and 116; see also, US’294 at ¶¶[0009], [1080], [1238]-[1239], [1259]-[1260]), including those with cardio- and cerebrovascular arterial diseases (e.g., stroke, cryptogenic stroke, etc.; see, e.g., US’294 at ¶¶[0009], [0159], [1080], claims 109 and 116), by see, e.g., US’294 at claims 91 and 93) and, if needed, administration of anti-cancer chemotherapeutics (see, e.g., US’294 at claims 91, 93, and 113-114).  Furthermore, US’294 identifies that such treatment results in improvement of a patient’s “coagulation profile”, which is monitored before and after treatment (see, e.g., US’294 at 91-92, 118, and 121-124), and wherein the “coagulation profile” includes monitoring biomarkers such as D-dimer and thrombin-antithrombin III complex (see, e.g., US’294 at claims 118, 121-124, ¶¶[0009], [0039]-[0041], [0085], [0161]; see esp. id. at ¶[0161], noting that the “coagulation profile” may assess other indicators of coagulation).
The prior art of US2010/0143294 in view of Maas, Fassbender, and Zhang differs from the embodiments of instant claims 5 and 7-8 requiring “investigating” as follows: US’294 in view of Maas, Fassbender, and Zhang does not specifically identify the step of “investigating the subject for the site of thrombosis, or a combination thereof” (see claim 5), wherein a treatment other than anticoagulation therapy is used (see claims 7-8).
Summers is cited herein to establish the standard of care in the art for stroke patients and patients at risk of stroke.  Regarding claim 5 and the step of “investigating the subject for the site of a thrombosis” and “treating the subject for thrombosis”, Summers identifies that patients are routinely subjected to brain imaging (i.e., “investigating the subject for the site of a thrombosis”) by CT scan or MRI to determine if a stroke is an ischemic infarction or ICH and to exclude a nonvascular lesion as the cause of symptoms (see, e.g., Summers at 2916 at col II at § Brain Imaging; see also Summers at Table 6 on 2917), and identifies that imaging is used to identify additional mass effects (see, e.g., Summers at 2925 at col I at § Cerebral Edema After Stroke; see also id. at Table 13 on 2925).  Accordingly, diagnostic testing and diagnostic imaging is understood to be “investigating” within the context of instant claim 5, but such “investigating” is see, e.g., Summers at 2926-2927 at § Diagnostic Testing During Acute Phase, discussing diagnostic CT, MRI, angiography, ultrasound, etc. of arteries to identify occlusions, vascular anomalies, stenosis, etc.; see also id. at 2927 at col I at 1st partial ¶, discussing “stroke imaging”, 2927 at col I at last ¶, referring to “cardioembolic source of stroke”; see also if. at Table 14 on 2932, referring to the step of “..thrombus is identified by echocardiography”; see also id. at 2920 at col I at 1st partial ¶, stating that an “angiogram is required to place the delivery catheter at the site of the thrombus”).  Accordingly, the phrase “investigating the subject for the site of a thrombosis” is understood to be fully encompassed by the standard of care typically practiced in the diagnosis and management of stroke patients as established by Summers.
Regarding claims 7-8, Summers identifies that stroke victims are routinely provided thrombolytic therapy, and explicitly states that “Studies have shown that the sooner thrombolytic therapy is started, the greater the benefit” (see, e.g., Summers at 2915 at col II at final ¶; see also Summers at Table 5 on 2916).  As identified at Table 7, “thrombolytic therapy should not be delayed” (see, e.g., Summers at Table 7 on 2918, discussing “Emergency Stroke Workup”; see also Summers at 2919 at § Administration of Thrombolytic Therapy, Table 11 on 2921).  Summers identifies that a vasodilator (nicardipine) may be preferable in some patient populations depending upon the patient history and vitals (see, e.g., Summers at 2918 at col II at final ¶).  Regarding thrombectomy, Summers identifies mechanical devices suitable for the removal of blood clots (“clot retraction”) in patients (see, e.g., Summers at 2921 at col I at § Mechanical Devices, see also id. at cite 110). In sum, the use of anticoagulant therapies, thrombolytic therapies, vasodilators, and thrombectomy are each known in the art and used to 
Therefore, it would have been obvious to one of ordinary skill in the art, either before the effective filing date of the claimed invention (AIA ) or otherwise at the time the invention was made (pre-AIA ), to arrive at the instantly claimed invention in view of the prior art for at least the following reason(s): It would have been obvious to one of ordinary skill in the art to simply combine the treatment described by US’294 with the standard of care for stroke patients as described by Summers, which would predictably lead to methods as claimed including imaging subjects to facilitate proper treatment and diagnosis, and treating subjects for thrombosis using known techniques in the art as taught by Summers.  Such a combination would merely product the expected results because each prior art treatment would merely be expected to provide the same function taught and recognized in the prior art (see, e.g., MPEP § 2143(I)(A), (D), (G)).  
Furthermore, there would be a reasonable expectation of success because the prior art is presumed fully enabled (see, e.g., MPEP § 2121(I)) and is applicable for all that is disclosed (see, e.g., MPEP § 2123(I)-(II)).  Furthermore, it is well-within the ordinary skill in the art to practice a known method, upon a known patient population, by administering known therapeutics, via known routes of administration, and analyzing a patient’s progress utilizing known assays for analyzing known biomarkers having known relationships to known diseases or disorders.
Accordingly, claims 5 and 7-8 are rejected as obvious.


Response to Arguments
Applicant's arguments filed July 26, 2021 have been fully considered but they are not persuasive for at least the reasons discussed below.  Applicant elected to address all rejections collectively, and therefore the arguments have been considered collectively.
At pages 4-5, Applicant provides a “Summary of the Invention” (see, e.g., Reply filed 7/26/2021 at 4 at § “Summary of the Invention” to page 5 at 1st full ¶). No specific arguments are raised and the statements are not dispositive of obviousness because they fails to address the merits of the pending rejections.  Examiner notes that the “summary” provided does not reflect the invention as it is actually claimed.
	Applicant fails to address rationales establishing obviousness: Examiner notes that the rejections of record establish prima facie obviousness under multiple exemplary rationales establishing obviousness as set forth in the MPEP, including MPEP §§ 2143(I)(A), (B), (C), (D), and (G).  Critically, Applicant fails to specifically address or dispute any one of these exemplary rationales supporting a determination of obviousness, and therefore such determinations have not been specifically addressed or disputed on record.  Accordingly, the rationales establishing obviousness have not been specifically disputed on record.
	Applicant fails to address the specific limitations of any specific pending claim in view of the prior art.  Examiner notes that Applicant does not actually address any specific limitations at claims 1, 2, 3, 4, 5, 7 or 8 in view of the prior art of record.  Therefore, Applicant has failed to specifically identify how the exact language and limitations present at any particular claim renders the claim non-obvious in view of the prior art (see, e.g., Reply, passim).
Applicant addresses references individually: The Examiner notes that the teachings of US’294 (“Smith”) are discussed individually (see, e.g., Reply filed 7/26/2021 at 5 at § “Cited st full ¶, 6 at final ¶); the teachings of Maas and Fassbender are individually discussed (see, e.g., Reply filed 7/26/2021 at 6 at 2nd to 5th full ¶¶); the teachings of Zhang are individual discussed (see, e.g., Reply filed 7/26/2021 at 6 at 5th ¶ to page 7 at 3rd full ¶), and the reference of Summers is not discussed at all.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant fails to address teachings supported by citations of record: At pages 5-6, it is the Examiner’s understanding that Applicant is attempting to dismiss all teachings of US’294 relied upon by the Examiner by alleging that the teachings of US’294 amount to a “laundry list of exemplary diseases” based upon the single paragraph of ¶[0081] of US’294 (“Smith”) (see, e.g., Reply filed 7/26/2021 at 5 at § “Cited Art”, §§ “Smith” to page 6 at 1st full ¶).  This is odd because the rejection depends upon the teachings of US’294 at multiple disclosures, including teachings at ¶¶[0009], [0029], [0039]-[0041], [0085], [0159]-[0161], [1080], [1238]-[1239], [1259]-[1260], and claims 91-93, 109, 113-114, 116-118, and 121-124.  But not the single disclosure at ¶[0081].  Critically, Applicant fails to actually address the merits of any citations or statements relied upon by the Examiner and supported by US’294 at ¶¶[0009], [0029], [0039]-[0041], [0085], [0159]-[0161], [1080], [1238]-[1239], [1259]-[1260], and claims 91-93, 109, 113-114, 116-118, and 121-124.  It is therefore prima facie unclear why Applicant has attempted to overcome the pending rejections by ignoring all facts relied upon by the Examiner and supported by the citations explicitly provided on record.  Rather than addressing the merits, Applicant appears to have addressed entirely unrelated or tangential matters, as evidenced by not actually recited nor relied upon in the rejections maintained above (see, e.g., Reply filed 7/26/2021 at 5 at § “Cited Art”, §§ “Smith” to page 6 at 1st full ¶).  Accordingly, Applicant’s arguments (see, e.g., Reply filed 7/26/2021 at 5 at § “Cited Art”, §§ “Smith” to page 6 at 1st full ¶) are not dispositive of obviousness because such arguments fail to actually address the teachings of US’294 relied upon by the Examiner and therefore fail to rebut the Examiner’s determination of prima facie obviousness based upon those facts.  
Applicant fails to establish that the prior art is not fully enabled: It is the Examiner’s understanding that Applicant “respectfully disagrees” that the prior art of Smith (US’294” is “fully enabled to treat all types of stroke associated with hypercoagulation” (see, e.g., Reply filed 7/26/2021 at 5 at § “Cited Art”, §§ “Smith”; see also id. at 6 at final ¶).  Here, the prior art of US’294 literally teaches that it is applicable to “stroke” (see, e.g., US’294 at ¶¶[0081], [0159], [1080], [1088], claim 116).  Therefore, it is reasonably understood and interpreted to be applicable to all types of “stroke”.  The prior art is presumed fully enabled and enabling for all that is disclosed, including the full scope of all diseases or conditions associated with hypercoagulation (see, e.g., US’294 at ¶¶[0081], [0159], [1080], [1088], claims 91 and 116) per MPEP § 2121(I).  Critically, the “burden is on applicant to rebut the presumption of operability” (see, e.g., MPEP § 2121(I)).  However, Applicant has provided zero evidence that US’294 is not enabled for all types of “stroke” and therefore failed to satisfy their burden of rebutting the presumption of operability. In the absence of any objective evidence, such assertions amount to arguments of counsel.  However, arguments of counsel cannot take the place of factually supported objective evidence (see, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996)).  Accordingly, if Applicant wishes to establish that the prior art is not 
Applicant’s arguments appear to address unclaimed limitations and unclaimed inventions: At pages 5-7, Applicant alleges
What was not well known was the predictive use of coagulation factors (e.g. MOCHA panel) with the arteries natural state of coagulation. The claimed method derives from novel arterial data unrelated to any impact of invasive procedures, such as cannulation, may cause. 
(see, e.g., Reply filed 7/26/2021 at 5 at § “Cited Art”, §§ “Smith”).
Therefore, neither Maas nor Fassbender teach or suggest that a coagulation profile (e.g. MOCHA panel) can be used to determine the risk of arterial thrombosis, cryptogenic stroke, or ESUS, or determine who among these patients would benefit from anticoagulants. 
(see, e.g., Reply filed 7/26/2021 at 6 at §§ “Maas and Fassbender”).
The Examiner then cites Zhang to support the inference that Smith broadly covers all types of strokes associated with hypercoagulation. However, Zhang makes it clear in the abstract that cryptogenic stroke/ESUS remains a diagnostic and therapeutic challenge. Zhang merely mentioned that high levels of d-dimer have been observed in patients with cancer and cryptogenic stroke compared to those with cryptogenic stroke without cancer (page 3, col. 2). 
Zhang, therefore, does not teach or suggest that a coagulation panel, such as MOCHA, can be used to determine the risk of arterial thrombosis, cryptogenic stroke, or ESUS and/or identify a subject that would benefit from anticoagulation therapy. 
(see, e.g., Reply filed 7/26/2021 at 7 at 1st and 2nd full ¶¶).
Critically, such limitations regarding “predictive use of coagulation factors”, “MOCHA panel”, “arteries natural state of coagulation”, “novel arterial data unrelated to any impact of invasive procedures”, “arterial thrombosis”, etc., etc., are not actually recited in the pending claims.  Furthermore, the pending claims are not actually directed to methods of “determin[ing] risk” or “determin[ing] who among these patients would benefit from anticoagulants” (compare id. with claimed invention as it is actually claimed. Therefore, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., those enumerated above) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Accordingly, arguments pertaining to unclaimed limitations or unclaimed inventions fail to establish or address how the pending invention, as presently claimed, is non-obvious view of the prior art of record relied upon by the Examiner. 
	Applicant fails to address the teachings of Summers at all: Applicant fails to address the reference of Summers or the rejection that depends upon Summers.  Accordingly, presently on the instant record, the rejection of claims 1-5 and 7-8 in view of US’294, Maas, Fassbender, Zhang, and Summers is undisputed in the absence of any specific arguments addressing the combination of references relied upon by the Examiner.  Accordingly, it is maintained.
	In conclusion, all arguments raised by Applicant have been fully considered but not found persuasive for at least the reasons set forth above. Accordingly, the rejections of record are maintained.


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bussel et al., (The process flow and structure of an integrated stroke strategy, Int. J. Integr. Care, vol. 13(27):1-10 (Apr-Jun 2013); hereafter “Bussel”; cited in previous action) discusses the standard of care for stroke treatment and management (see, e.g., Bussel at title, abs, Flowchart 1 on 5, Flowchart 2 on 6, Table 1 on 7).
Understanding Diagnosis and Treatment of Cryptogenic Stroke, A Healthcare Professional Guide, StrokeAssociation.org, 24 pages, published Sep. 9, 2015, hereafter “Understanding” ; cited in previous action) provides a general description of the standards of care and practice in the treatment and management of cryptogenic strokes circa 2015.
Yaghi et al., (Cryptogenic stroke: A diagnostic challenge, Neurol Clin Pract., vol. 4(5):386-393 (Oct. 2014); hereafter “Yaghi”; cited in previous action) provides discussions regarding the state of the art and standards for diagnosing and treating a cryptogenic stroke.

Conclusion
All claims are rejected.  No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL L BEANE whose telephone number is (571)270-3457.  The examiner can normally be reached on Monday-Tuesday 7:30 AM to 4:00 PM EST; Thursday 10:00 AM to 2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H. Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 



/RANDALL L BEANE/            Primary Examiner, Art Unit 1654